[Cite as Lockridge v. Hocking Correctional Facility, 2010-Ohio-6686.]

                                      Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us




PERRY D. LOCKRIDGE

       Plaintiff

       v.

HOCKING CORRECTIONAL FACILITY

       Defendant

        Case No. 2010-07571-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Perry D. Lockridge, an inmate incarcerated at defendant,
Hocking Correctional Facility (HCF), filed this action alleging that his personal property
was lost or stolen as a proximate cause of negligence on the part of HCF staff. Plaintiff
explained that he was transferred from the HCF general population to a segregation unit
on September 29, 2009 and his personal property was inventoried, packed, and
delivered into the custody of HCF personnel incident to this transfer. Later that same
day, HCF personnel confiscated certain items from plaintiff that were declared
contraband. The confiscated property included two soap dishes. Plaintiff advised that
when he regained possession of his property he discovered his silver crucifix with
attached chain and his scented oils were missing. Plaintiff also pointed out that three
pairs of underwear, soap dishes, religious ink pens, and a gold denture cap were
missing. In his complaint, plaintiff requested damages in the amount of $2,500.00. It
appears from a reading of the complaint that the damages requested apply only to the
loss of the crucifix with attached chain. Plaintiff characterized the crucifix and chain as
“an heirloom-significantly 70 plus years old.” Payment of the filing fee was waived.
       {¶ 2} 2)     Plaintiff submitted a copy of an “Inmate Property Record-Disposition
and Receipt” (inventory) compiled on September 29, 2009. A “necklace” is listed on this
inventory. The inventory bears a heading “Religious Items” with a box titled “Chain
W/Medallion.” The “Chain W/Medallion” box is unmarked on the September 29, 2009
property inventory. Plaintiff submitted a copy of a second inventory compiled on June
19, 2009 when he was transferred to HCF. This inventory under the heading “Religious
Items” lists a “Chain W/Medallion.” Plaintiff submitted a copy of an “Informal Complaint
Resolution” (ICR) dated October 11, 2009 concerning the loss of property incident to the
September 29, 2009 property pack up. In this ICR plaintiff references “my silver chains,
crosses, and the bottle of solution which was cleaning solution for my jewelry.” Plaintiff
submitted a copy of a title issued at the Lebanon Correctional Institution dated
September 16, 2005. This title refers to a property item listed as a “Silver Chain.” A
crucifix or cross is not listed on the September 16, 2005 title issued to plaintiff.
       {¶ 3} 3)     Defendant denied losing any property incident to the September 29,
2009 pack up.      Defendant specifically denied losing any chain with a cross on it.
Defendant acknowledged that plaintiff did own a “silver chain.” However, defendant
asserted that the chain plaintiff owned did not have cross on it. Defendant related that:
“Defendant offered Plaintiff reimbursement for the loss of that chain in the amount of
$51.88, but Plaintiff refused to accept that amount.” Defendant contended that plaintiff
not only failed to offer sufficient evidence to show that any of his property items were
lost while under the control of HCF staff, but failed to produce evidence to prove his
damages claimed. Defendant filed a copy of an “Inmate Property Theft/Loss Report”
(theft report) dated October 6, 2009 and compiled when plaintiff reported the loss of “2
silver chains and 2 silver crosses and 1 gold tooth.” According to information in this
theft report, the gold tooth was recovered, but no crosses and chains were found.
Additionally, the HCF employee who compiled the theft report also packed plaintiff’s
property on September 29, 2009 and recorded that “I don’t remember seeing them
(crosses and chains) during the pack up.”
       {¶ 4} 4)     Plaintiff filed a response noting that he is forbidden under defendant’s
internal policy from possessing a chain that does not have a religious medallion
attached.   Plaintiff did not submit any evidence to establish a chain with attached
crucifix was lost by defendant’s staff when his property was packed on September 29,
2009.
                                CONCLUSIONS OF LAW
        {¶ 5} 1)    For plaintiff to prevail on a claim of negligence, he must prove, by a
preponderance of the evidence, that defendant owed him a duty, that it breached that
duty, and that the breach proximately caused his injuries.       Armstrong v. Best Buy
Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding
Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
        {¶ 6} :2)   “Whether a duty is breached and whether the breach proximately
caused an injury are normally questions of fact, to be decided . . . by the court . . .”
Pacher v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333,¶41, citing
Miller v. Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; Mussivand v.
David (1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
        {¶ 7} 3)    If an injury is the natural and probable consequence of a negligent
act and it is such as should have been foreseen in the light of all the attending
circumstances, the injury is then the proximate result of the negligence.        It is not
necessary that the defendant should have anticipated the particular injury.          It is
sufficient that his act is likely to result in an injury to someone.” Cascone v. Herb Kay
Co. (1983), 6 Ohio St. 3d 155, 160, 6 OBR 209, 451 N.E. 2d 815, quoting Neff Lumber
Co. v. First National Bank of St. Clairsville, Admr. (1930), 122 Ohio St. 302, 309, 171
N.E. 327.
        {¶ 8} 4)    Although not strictly responsible for a prisoner’s property, defendant
had at least the duty of using the same degree of care as it would use with its own
property. Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
        {¶ 9} 5)    This court in Mullett v. Department of Correction (1976), 76-0292-AD,
held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
        {¶ 10} 6)   Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
        {¶ 11} 7)   Plaintiff must produce evidence which affords a reasonable basis for
the conclusion that defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
       {¶ 12} 8)   In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different possibilities as to any issue
in the case, he fails to sustain the burden as to such issue. Landon v. Lee Motors, Inc.
(1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
       {¶ 13} 9)   Plaintiff cannot recover for property loss when he fails to produce
sufficient evidence to establish defendant actually assumed control over property.
Whiteside v. Orient Correctional Inst., Ct. of Cl. No. 2002-05751, 2005-Ohio-4455 obj.
overruled, 2005-Ohio-5068. Plaintiff failed to prove defendant actually exercised control
over a chain with attached crucifix.
       {¶ 14} 10) Plaintiff’s failure to prove delivery of the above listed property to
defendant constitutes a failure to show imposition of a legal bailment duty on the part of
defendant in respect to lost property.     Prunty v. Department of Rehabilitation and
Correction (1987), 86-02821-AD.
       {¶ 15} 11) Plaintiff has failed to show any causal connection between the loss of
any property and any breach of a duty owed by defendant in regard to protecting inmate
property. Druckenmiller v. Mansfield Correctional Inst. (1998), 97-11819-AD; Melson v.
Ohio Department of Rehabilitation and Correction (2003), Ct. of Cl. No. 2003-04236-AD,
2003-Ohio-3615.
       {¶ 16} 12) Plaintiff has failed to prove, by a preponderance of the evidence, that
his property was lost as a proximate result of any negligent conduct attributable to
defendant. Fitzgerald v. Department of Rehabilitation and Correction (1998), 97-10146-
AD.
       {¶ 17} 13) Plaintiff has no right to pursue a claim for property in which he cannot
prove any right of ownership. DeLong v. Department of Rehabilitation and Correction
(1988), 88-06000-AD. Defendant cannot be held liable for contraband property that
plaintiff has no right to possess.     Beaverson v. Department of Rehabilitation and
Correction (1988), 87-02540-AD; Radford v. Department of Rehabilitation and
Correction (1985), 84-09071.
       {¶ 18} 14) This court has previously held that property in an inmate’s
possession which cannot be validated by proper indicia of ownership is contraband and
consequently, no recovery is permitted when such property is confiscated. Wheaton v.
Department of Rehabilitation and Correction (1988), 88-04899-AD.
      {¶ 19} 15) An inmate plaintiff is barred from pursuing a claim for the loss of use
of restricted property when such property is declared impermissible pursuant to
departmental policy. Zerla v. Dept. of Rehab. and Corr. (2001), 2000-09849-AD.




                               Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




PERRY D. LOCKRIDGE

      Plaintiff

      v.

HOCKING CORRECTIONAL FACILITY

      Defendant

      Case No. 2010-07571-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.
                                ________________________________
                                MILES C. DURFEY
                                Clerk

Entry cc:

Perry D. Lockridge, #307-702    Gregory C. Trout, Chief Counsel
16759 Snake Hollow Road         Department of Rehabilitation
P.O. Box 59                     and Correction
Nelsonville, Ohio 45764         770 West Broad Street
                                Columbus, Ohio 43222
RDK/laa
11/5
Filed 12/29/10
Sent to S.C. reporter 2/25/11